Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/19/2020 has been entered. Claims 27-35, 37-44, 46-49 are addressed below. Claims 36, and 45 are withdrawn. Claims 1-26 and 50-52 are cancelled.

Claim Objections
Claims 36 and 45 objected to because of the following informalities:  Withdrawn claims 36 and 45 should be listed with proper status identifier “Currently Withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 27-31, 32, 33, 34, 35, 37, 46-49, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burnum (US 2562524) or, in the alternative, under 35 U.S.C. 103 as obvious over Burnum in view of Stocker (US 5794847).
Regarding claim 27, Burnum teaches a diffuser (10, 21) for distributing insects from an aircraft (see fig. 1; diffuser 10, 21 can be used for distributing insects), the aircraft having an inside and an outside (see figs. 1 and 4) and a direction of travel (forward flying direction), and comprising:
at least one distribution tube (21) connected to an insect source (reservoir 43 is a source that where insects can be stored) at a first end (22) and open to the outside forming an opening (24) at a second end (at opening 24) in a direction away (the opening 24 facing a direction different from the forward flying direction) from the direction of travel of the aircraft (see fig. 1), for distribution of the insects (see Note 1 below); and 
a profile (profile shape of member 10; see fig. 1) surrounding said second end (24), the profile (profile of member 10) being shaped to widen from a narrow throat (13) while extending continuously rearwards towards said second end (toward rear end at 24), thereby to define a steadily changing airspeed which is relatively low at said second end (since the profile of member 10 widens from throat 13 as recited in the claim, the gradual widening profile defines this steadily changing airspeed at the second end 24 that is lower than the airspeed at throat 13), 



    PNG
    media_image1.png
    608
    1305
    media_image1.png
    Greyscale


Note 1: “for distributing insects from an aircraft” and “for distribution of the insects” are a limitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the 

In the alternative in case applicant insists the claim positively recite the insect in limitation “an insect source”, Burnum does not explicitly teach that source 43 contains insects. 
However, Stocker teaches an air assisted spray diffuser 10 that can be mounted to an airplane (abstract) in the same field of endeavor. Stocker teaches an insect source 26 containing parasitized eggs 48 that is connecting to a distributing tube 39 (see fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Stocker to provide the reservoir/source 43 containing insects serving as a beneficial insect source. Doing so would utilize specific natural predator to destroy pest without having to use insecticide that affect surrounding wildlife such as fish, as taught by Stocker in column 1, line 17-24 and 38-40.

Regarding claim 28, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein Burnum teaches said opening (opening at 24) is located in respect of said shaped profile at an airspeed minimum location (the wide part of opening 24 is downstream of throat 13, which is a position with minimum airspeed relative to upstream locations between 13 and 24).

Regarding claim 29, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein Burnum teaches said steadily changing airspeed comprises a gradient of steadily accelerating airspeed (air speed at air space outside/downstream of 12; see Burnum fig. 1) away from said distribution tube in said direction away from the direction of travel of the aircraft (since the structure taught by Burnum includes all of the structure defined by the claim, it is capable providing a gradient of steadily accelerating airspeed away and downstream of the distribution tube where the airflow through the diffuser 10 and airflow outside of the diffuser come together).

Regarding claim 30, Burnum teaches the diffuser of claim 29 and in the alternative the modified Burnum teaches the diffuser of claim 29, wherein said profile (profile of diffuser 10) is shaped to provide gradual aerodynamic deceleration (widening of the profile between 13 and 24 causes gradual aerodynamic deceleration; see fig. 1) towards said second end followed by said gradient of steadily accelerating airspeed (air space downstream of 12).

Regarding claim 31, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein Burnum teaches a blunt obstacle (at 27, 30) is located upwind of the second end (at opening 24), thus generating said airspeed minimum at said second end (airspeed at widest part 

Regarding claim 32, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, Burnum further shows a nozzle shape (flaring shape of the inner surface of 10; see fig. 1) surrounding the second end (at opening 24); and wherein said tube shield (31) surrounds the second end (at 24) within the nozzle shape (shape of the inner surface of 10), the tube shield 31 having an aerofoil-shaped cross section the tube shield and the nozzle shape together forming said profile.

    PNG
    media_image2.png
    239
    505
    media_image2.png
    Greyscale


Regarding claim 33, Burnum teaches the diffuser of claim 33 and in the alternative the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches the diffuser 10 is an aircraft pod (see fig. 1).

Regarding claim 34, Burnum teaches the diffuser of claim 33 and in the alternative the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) comprises a substantially circular cross section (see fig. 2).

Regarding claim 35, Burnum teaches the diffuser of claim 33 and in the alternative the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) is for mounting under an aircraft fuselage or under an aircraft wing (see wing 19 in fig. 1).

Regarding claim 37, Burnum teaches the diffuser of claim 33 and in the alternative the modified Burnum teaches the diffuser of claim 33, wherein the pod (10) comprises a subsonic converging-diverging nozzle shape (see the shape of 10 in fig. 1: portion 11 is converging, portion 12 is diverging).

Regarding claim 46, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein the insects being distributed comprise relatively fragile insects being unable to bear a wind shear in excess of 60km/h (since the claimed diffuser is a device intended to be used for distributing insects and the cited reference(s) teach all the claimed structure, the device of the reference(s) is capable of distributing fragile insects; see MPEP 2115).

Regarding claim 47, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein the insects being distributed comprise male insects. (since the claimed diffuser is a device intended to be used for distributing insects and the cited reference(s) teach all the claimed structure, the device of the reference(s) is capable of distributing male insects; see MPEP 2115).

Regarding claim 48, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, wherein the insects being distributed comprise sterile male mosquitoes. (since the claimed diffuser is a 

Regarding claim 49, Burnum teaches the diffuser of claim 27 and in the alternative the modified Burnum teaches the diffuser of claim 27, used to diffuse from an aircraft travelling in excess of 110kmh (since the claimed diffuser is a device intended to be used for diffusing from an aircraft and the cited reference(s) teach all the claimed structure of the diffuser, the device of the reference(s) is capable of diffusing from aircraft in excess of 110kmh; see MPEP 2115)

Claims 32-35, 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum in view of Morgensen (US 1957075). 
Regarding claim 32, Burnum teaches the diffuser of claim 27, Burnum shows the profile (shape of 10) comprising: a nozzle shape (flaring shape of the inner surface of 10) surrounding the second end (at opening 24); and wherein said tube shield (31, 25, 29) surrounds the second end (at 24) within the nozzle shape (shape of the inner surface of 10), the tube shield and the nozzle shape together forming said profile.
Burnum does not teach the tube shield 31, 25, 29 having an aerofoil-shaped cross section. 
However, Morgensen teaches a diffuser for use with an aircraft in the same field of endeavor (see figs. 1-2), wherein a second end of a distribution tube 4 include a tube shield 5 having an aerofoil-shaped cross section. 


Regarding claim 33, Burnum teaches the diffuser of claim 33, wherein Burnum teaches the diffuser 10 is an aircraft pod (see fig. 1).

Regarding claim 34, Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) comprises a substantially circular cross section (see fig. 2).

Regarding claim 35, Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) is for mounting under an aircraft fuselage or under an aircraft wing (see wing 19 in fig. 1).

Regarding claim 37, Burnum teaches the diffuser of claim 33, wherein the pod (10) comprises a subsonic converging-diverging nozzle shape (see the shape of 10 in fig. 1: portion 11 is converging, portion 12 is diverging).

Regarding claim 38, Burnum teaches the diffuser of claim 33, but does not teach the pod (10) comprises a bi-cubic polynomial internal contour.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Morgensen to provide the pod comprises a bi-cubic polynomial internal contour. Doing so would provide improved smoother airflow with reduced turbulence, through the diffuser.

Regarding claim 42, a modified Burnum in view of Morgensen teaches the diffuser of claim 32, wherein Burnum as modified by Morgensen teaches the tube shield 5 (shield 5 taught by Morgensen) is positioned within an aircraft pod 1 such that a smooth external contour (contour of 5) of the standard shape limits flow separation to the near wake of the blunt trailing edge section of the nozzle shape (nozzle shape of pod 10 taught by Burnum).

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum and Morgensen, further in view of Liljegren (US 4,430,044).
Regarding claims 40-41, the modified Burnum in view of Morgensen teaches the diffuser of claim 32, but fails to explicitly teach the aerofoil shape is an NACA standard shape (claim 40) and the NACA standard shape is an NACA 0018 standard shape (claim 41).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum and Morgensen to incorporate the teachings of Liljegren to provide the airfoil shape being a NACA 0018 shape. Utilizing an airfoil with NACA 0018 with low drag would provide for a more efficient distribution of material being discharged via the air flowing through the diffuser.

Claims 32-35, 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum and Stocker, further in view of Morgensen (US 1957075). 
Regarding claim 32, the modified Burnum in view of Stocker teaches the diffuser of claim 27, Burnum shows the profile comprising a nozzle shape (shape of the inner surface of 10) surrounding the second end (at opening 24); and a tube shield (31, 25, 29) surrounding the second end at  within the nozzle shape, the tube cover and the nozzle shape together forming said profile.
Burnum does not teach the tube shield 31, 25, 29 having an aerofoil-shaped cross section. 
However, Morgensen teaches a diffuser for use with an aircraft in the same field of endeavor (see figs. 1-2), wherein a second end of a distribution tube 4 include a tube shield 5 having an aerofoil-shaped cross section. 


Regarding claim 33, the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches the diffuser 10 is an aircraft pod (see fig. 1).

Regarding claim 34, the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) comprises a substantially circular cross section (see fig. 2).

Regarding claim 35, the modified Burnum teaches the diffuser of claim 33, wherein Burnum teaches said pod (10) is for mounting under an aircraft fuselage or under an aircraft wing (see wing 19 in fig. 1).

Regarding claim 37, the modified Burnum teaches the diffuser of claim 33, wherein the pod (10) comprises a subsonic converging-diverging nozzle shape (see the shape of 10 in fig. 1: portion 11 is converging, portion 12 is diverging).


However, Morgensen teaches a pod 1 for use with an aircraft in the same field of endeavor, wherein the pod comprises an internal contour resembling a bi-cubic polynomial shape (see fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Morgensen to provide the pod (10) comprises a bi-cubic polynomial internal contour. Doing so would provide improved smoother airflow with reduced turbulence, through the diffuser.

Regarding claim 42, a modified Burnum in view of Stocker and Morgensen teaches the diffuser of claim 32, wherein Burnum as modified by Morgensen teaches the tube shield 5 (shield 5 taught by Morgensen) is positioned within an aircraft pod 1 such that a smooth external contour (contour of 5) of the standard shape limits flow separation to the near wake of the blunt trailing edge section of the nozzle shape (nozzle shape of pod 10 taught by Burnum).

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum in view of Kitterman (US 3994437).
Regarding claim 39, Burnum teaches the diffuser of claim 33, but does not teach the pod comprises an elliptical external shape.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Kitterman to provide the pod comprises an elliptical external shape. Doing so would provide for optimized airflow at the discharge of the pod to better direct the discharge gradually downward. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum and Stocker, further in view of Kitterman (US 3994437).
Regarding claim 39, a modified Burnum in view of Stocker teaches the diffuser of claim 33, but does not teach the pod comprises an elliptical external shape.
However, Kitterman teaches an aircraft diffuser with a pod 51 (figs. 8-9) comprises an elliptical external shape. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Kitterman to provide the pod comprises an elliptical external shape. Doing so would provide for optimized airflow at the discharge of the pod to better direct the discharge gradually downward. 

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum in view of Stocker and Morgensen, further in view of Liljegren (US 4,430,044).

However, Liljegren teaches a blade having airfoil shape (figs. 5 and 9) that is an NACA 0018 standard shape because the profile shape provides low drag.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum and Morgensen to incorporate the teachings of Liljegren to provide the airfoil shape being a NACA 0018 shape. Utilizing an airfoil with NACA 0018 with low drag would provide for a more efficient distribution of material being discharged via the air flowing through the diffuser.

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum in view of Cooper (US 2014/0079652).
Regarding claim 43, Burnum teaches the diffuser of claim 27, but does not teach the insect source is provided with an overpressure.
However, Cooper teaches a spraying system utilizing various containers 12 (gif. 1) as a source that is provided with an overpressure to assist dispensing of the material (par. 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnum to incorporate the teachings of Cooper to provide the source with an overpressure. Doing so would 

Regarding claim 44, a modified Burnum in view of Cooper teaches the diffuser of claim 27, wherein the overpressure assists delivery exiting the source, fails to explicitly teach the overpressure is such as to provide an air velocity exiting the tube at the second end of substantially 1 m/s.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the overpressure at a level providing an air velocity exiting the tube at the second end of substantially 1 m/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is noted that applicant appears to have placed no criticality over this feature of the claim as disclosed in paragraph 36. 

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnum and Stocker, further in view of Cooper (US 2014/0079652).
Regarding claim 43, a modified Burnum in view of Stocker teaches the diffuser of claim 27, but does not teach the insect source is provided with an overpressure.
However, Cooper teaches a spraying system utilizing various containers 12 (gif. 1) as a source that is provided with an overpressure to assist dispensing of the material (par. 31).


Regarding claim 44, a modified Burnum in view of Stocker and Cooper teaches the diffuser of claim 27, wherein the overpressure assists delivery exiting the source, fails to explicitly teach the overpressure is such as to provide an air velocity exiting the tube at the second end of substantially 1 m/s.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the overpressure at a level providing an air velocity exiting the tube at the second end of substantially 1 m/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is noted that applicant appears to have placed no criticality over this feature of the claim as disclosed in paragraph 36. 

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.

This argument is not persuasive because the current rejection of claim 27 does not incorporate any feature of Morgensen. All of the claimed structures of the amended claim 27 have been addressed by Burnum and alternatively, Burnum in view of Stocker. Please see the rejection above. 
With regard to this same argument toward claim 32 where obviousness rejection relied upon Burnum in view of Morgensen and Burnum in view of Stocker, further in view of Morgensen, one cannot show nonobviousness by attacking references individually (in this case, the Remarks only show consideration of Morgensen alone) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the purpose of compact prosecution, it is suggested that applicant may further define a portion between the first end and the second end of the distribution tube extends parallel to a top portion of the pod (shown in figures 10 and 12) to distinguish the claimed invention over the structure shown in Burnum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752